ORDER

PER CURIAM
Arizona Hall appeals from a jury verdict rendered in favor of Staten Inc., formerly known as Doullos Enterprises, Inc., and Alice Hubbard, Carol Staten, and Ophelia Carson, as statutory trustees and last officers of Staten entitling Staten to payment for its services rendered to defendant pursuant to its agreement with defendant.
We affirm the judgment pursuant to Rule 84.16(b). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.